                    Case 4:15-cv-03504-YGR Document 403 Filed 11/15/19 Page 1 of 4



 1   [Submitting counsel appear on additional pages]
 2

 3                                    UNITED STATES DISTRICT COURT

 4                                   NORTHERN DISTRICT OF CALIFORNIA

 5                                          OAKLAND DIVISION

 6   Christopher Corcoran, et al.,                      Case No.: 3:15-cv-03504-YGR

 7                     Plaintiffs,

 8            v.                                        CLASS ACTION

 9   CVS Pharmacy, Inc.
                                                        JOINT STATUS REPORT RE
10                                                      PLAINTIFFS’ MOTION TO APPROVE
                       Defendant.                       CLASS NOTICE PROGRAM AND
11                                                      FORMS OF NOTICE

12

13             Pursuant to this Court’s November 13, 2019 Minute Order (Dkt. No. 401),

14   plaintiffs and defendant CVS Pharmacy, Inc. (“CVS”), by and through their respective

15   counsel, have met and conferred and, subject to Court approval, reached the following

16   compromise agreement with respect to plaintiffs’ pending motion for approval of a

17   class notice program and the forms of class notice (Dkt No. 377):

18             1.       Plaintiffs withdraw their request to provide notice to class members by SMS

19   (text) message and withdraw any request that CVS be compelled to produce to Angeion Group,

20   LLC (“Angeion”) any telephone numbers of class members that CVS maintains for use in the

21   class notice program.

22             2.       The parties have submitted herewith and respectfully request that the Court

23   enter the proposed order attached as Exhibit A compelling CVS to produce to Angeion the

24   name, last known mailing address and any available email addresses for CVS customers

25   associated with any certified state class, in accordance with the timing stated in the proposed

26   order.

27   JOINT STATUS REPORT RE PLAINTIFFS’ MOTION TO APPROVE CLASS NOTICE PROGRAM AND
     FORMS OF NOTICE                                    CASE NO. 15-CV-03504-YGR
28
                 Case 4:15-cv-03504-YGR Document 403 Filed 11/15/19 Page 2 of 4



 1          3.       Angeion will use the data obtained from CVS to locate email addresses for class

 2   members pursuant to the processes described in the Declarations of Steven Weisbrot of

 3   September 16, 2019 (Dkt. No. 377-2) and October 21, 2019 (Dkt. No. 393-1).

 4          4.       CVS withdraws its objection to plaintiffs providing email notice to those class

 5   members whose email addresses are maintained by CVS or can be located by Angeion.

 6          5.       This agreement will allow Angeion (a) to email the Notice of Pending Class

 7   Action (short-form notice) to all class members whose email addresses CVS has provided or

 8   Angeion has otherwise located, and (b) to send via U.S. mail the short-form notice to all class

 9   members for whom there are no email addresses or for whom an email address resulted in a

10   bounce-back message.

11          6.       Plaintiffs will pay all costs of the notice program.

12                                        *       *         *      *

13          This proposed resolution is subject to the Court’s approval of this process. The parties

14   have reserved their original positions as set forth in Dkt. Nos. 377, 390, 393, and 398 in the

15   event this proposed resolution is not acceptable to the Court.

16          The parties are revising the proposed short-form and long-form notices to incorporate

17   the Court’s comments at the November 12, 2019 hearing and will submit those to the Court,

18   along with a revised proposed notice order incorporating the parties’ agreement, (a) within one
19   business day of the Court’s written order on plaintiffs’ pending motion concerning the New

20   York and Arizona classes or (b) at any other time that the Court identifies.

21          Finally, Mr. Weisbrot of Angeion is available at the Court’s convenience if the Court

22   has any questions or needs further information about the proposed email notice program.

23

24   Dated: November 15, 2019                         Respectfully submitted,

25                                                    By: /s/ Jonathan K. Levine

26                                                    Elizabeth C. Pritzker (Cal. Bar. No. 146267)
                                                      Jonathan K. Levine (Cal. Bar. No. 220289)
27

28                                                    -2-                   Case No.: 3:15-cv-03504-YGR
     JOINT STATUS REPORT RE PLAINTIFFS’ MOTION TO APPROVE CLASS NOTICE PROGRAM AND
     FORMS OF NOTICE
             Case 4:15-cv-03504-YGR Document 403 Filed 11/15/19 Page 3 of 4



 1                                        PRITZKER LEVINE LLP
                                          180 Grand Avenue, Suite 1390
 2                                        Oakland, California 94612
                                          Tel. 415-692-0772
 3
                                          Fax. 415-366-6110
 4
                                          Bonny E. Sweeney (Cal. Bar. No. 176174)
 5                                        HAUSFELD LLP
                                          600 Montgomery St., Suite 3200
 6                                        San Francisco, California 94111
                                          Tel: 415-633-1908
 7
                                          Fax: 415-358-4980
 8
                                          Richard Lewis (pro hac vice)
 9                                        Sathya S. Gosselin (Cal. Bar No. 269171)
                                          HAUSFELD LLP
10                                        1700 K St. N.W., Suite 650
                                          Washington, D.C. 20006
11                                        Tel: 202-540-7200
                                          Fax: 202-540-7201
12
                                          Robert B. Gilmore (pro hac vice)
13                                        Edward H. Meyers (pro hac vice)
                                          STEIN MITCHELL BEATO & MISSNER LLP
14                                        901 15th Street, N.W.
                                          Washington, D.C. 20005
15                                        Tel: 202-737-7777
                                          Fax: 202-296-8312
16
                                          Attorneys for Plaintiffs and Class Counsel
17

18                                       By: /s/ Grant A. Geyerman
19
                                         Enu Mainigi (admitted pro hac vice)
20                                       Grant A. Geyerman (admitted pro hac vice)
                                         WILLIAMS & CONNOLLY LLP
21                                       725 Twelfth Street, NW
                                         Washington, DC 20005
22                                       Telephone: (202) 434-5000
                                         Facsimile: (202) 434-5029
23

24                                       Edward W. Swanson (Cal. Bar No. 159859)
                                         August Gugelmann (Cal. Bar No. 240544)
25                                       SWANSON & MCNAMARA LLP
                                         300 Montgomery Street, Suite 1100
26                                       San Francisco, CA 94104
                                         Telephone: (415) 477-3800
27

28                                        -3-                 Case No.: 3:15-cv-03504-YGR
     JOINT STATUS REPORT RE PLAINTIFFS’ MOTION TO APPROVE CLASS NOTICE PROGRAM AND
     FORMS OF NOTICE
               Case 4:15-cv-03504-YGR Document 403 Filed 11/15/19 Page 4 of 4



 1                                                 Facsimile: (415) 477-9010

 2                                                 Attorneys for Defendant CVS Pharmacy, Inc.
 3

 4

 5                                            ATTESTATION
 6           I, Jonathan K. Levine, am the ECF user whose ID and password are being used to file

 7   this document. In compliance with Local Rule 5-1(i)(3), I hereby attest that all other

 8   signatories listed have concurred in this filing.

 9
                                                __/s/ Jonathan K. Levine___
10
                                                    Jonathan K. Levine
11

12
                                               Attorney for Plaintiffs and Class Counsel
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                  -4-                Case No.: 3:15-cv-03504-YGR
     JOINT STATUS REPORT RE PLAINTIFFS’ MOTION TO APPROVE CLASS NOTICE PROGRAM AND
     FORMS OF NOTICE
